Citation Nr: 1603997	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-00 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for Parkinson's disease, to include as related to in-service herbicide exposure.

3. Entitlement to service connection for diabetes mellitus, related to in-service herbicide exposure.

4. Entitlement to service connection for peripheral neuropathy of the lower extremities, related to in-service herbicide exposure and/or diabetes mellitus.

5. Entitlement to service connection for prostate cancer and residuals of prostate cancer, related to in-service herbicide exposure.

6. Entitlement to service connection for erectile dysfunction, related to prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of service connection for Parkinson's disease, diabetes mellitus, peripheral neuropathy of the lower extremities, prostate cancer and residuals of prostate cancer, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On October 30, 2015, prior to the promulgation of a decision in the appeal of service connection for ischemic heart disease, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of service connection for ischemic heart disease was requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for ischemic heart disease by the Veteran's authorized representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran, through his representative, has withdrawn his appeal of of service connection for ischemic heart disease. Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue. Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal of service connection for ischemic heart disease is dismissed.


REMAND

THE LAW REQUIRES THAT IN THE CIRCUMSTANCES AS PRESENT HERE, VA MUST CONDUCT RESEARCH INTO THE VETERAN'S CLAIMED MILITARY SERVICE EVENTS SEQUENTIALLY as directed below. Further evidence development is required and the claims for service connection for Parkinson's disease, diabetes mellitus, peripheral neuropathy of the lower extremities, prostate cancer and residuals of prostate cancer, and erectile dysfunction are REMANDED for the following action:

1. Although the service personnel records appear complete in the claims file, as the Veteran claims that some records are missing, attempt to obtain any outstanding service personnel records. In so doing, comply with Federal procedures regarding the obtainment of Federal records.

2. Send notice to the Veteran, asking him to provide specific dates (within two month increments) , places, and natures  of any claimed incidents of in-service herbicide exposure. If sufficient information is provided, the AOJ should contact the (Joint Services Records Research Center) JSRRC for verification of exposure to herbicides. 

The AOJ is to note that, even if the Veteran submits a reasonable timeframe for the occurrence of any exposure incident but cannot recall the exact date within a two month time period, THE LAW NOW MANDATES THAT sequential requests should be made until the entire timeframe is covered. Gagne v. McDonald, No. 14-0334, slip op. (U.S. Vet. App. October 19, 2015). In so doing, the Board notes that the Veteran is still required to provide detailed information regarding places and circumstances of the claimed exposure. If it is determined that sufficient information to permit a search by the JSRRC is not of record, the matter should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist. See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to potentially include the obtainment of an additional medical opinion regarding the etiology of the claimed Parkinson's disease, the Veteran's claims for service connection for Parkinson's disease, diabetes mellitus, peripheral neuropathy of the lower extremities, prostate cancer and residuals of prostate cancer, and erectile dysfunction should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


